DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The claim language “structural auxiliary mask” and ‘unit mask” has not given any special meaning. In the absence of special meaning to the term that must be sufficiently clear in the speciation that different from its original customary meaning known to one of ordinary skill the art, the term “structural auxiliary mask” and ‘unit mask” is given ordinary and customary meaning. Therefore, the language is construed as simply as “first mask” and/or “second mask” as well as “upper mask” and/or “bottom mask.” See MPEP § 2111.01(I) - (IV(A)).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 9-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KO et al. (US 2016/0312354).

    PNG
    media_image1.png
    767
    671
    media_image1.png
    Greyscale

Re Claim 1, KO et al.  disclose a full-size mask assembly comprising: a frame (100) having a frame opening (105, see Paragraph [0030]) formed therein and a support (101 … 104) surrounding  the frame opening (see Fig. 1); a structural auxiliary mask (200, see Paragreaph [0030]) supported by the support (100) and having a plurality of shafts ( not labeled: i.e., slot between the opening of mask 200)  in a grid shape to form a plurality of structural auxiliary mask openings (210, see Paragraph [0030]) ; and a plurality of cell unit masks (300-1 … 300-10) supported by the structural auxiliary mask (200) and each of which has a deposition pattern portion (310, see Paragraph [0030]) through which a deposition material passes (see Figs. 1 and 2 and related text in Page 2, Paragraph [0028] – Page 3, Paragraph [0040]).  
Re Claim 2, as applied to claim 1 above, KO et al. disclose all the claimed limitations including wherein each of the plurality of cell unit masks is coupled to the structural auxiliary mask.  
Re Claim 3, as applied to claim 1 above, KO et al. disclose all the claimed limitations including wherein a first position alignment hole (206, see Paragraph [0052]) is located at a corner of one side of the deposition pattern portion and is provided to be aligned within the structural auxiliary mask opening in a vertical direction (see Figs. 1 and 2 and related text in Page 2, Paragraph [0028] – Page 4, Paragraph [0056]).    
Re Claim 5,  as applied to claim 1 above, KO et al. disclose all the claimed limitations including wherein each of the plurality of shafts includes: a first cell unit support for supporting the cell unit mask in a first direction; a second cell unit support for supporting the cell unit mask in a second direction perpendicular to the first direction; and LFD-0015-DA1-SE23a cell unit spacer for forming a grid shape between the first cell unit support and the second cell unit support at a predetermined interval and for not being brought into contact with the cell unit mask (see Figs. 1 and 2 and related text in Page 2, Paragraph [0028] – Page 4, Paragraph [0056]).    
Re Claim 6, as applied to claim 1 above, KO et al. disclose all the claimed limitations including wherein the plurality of cell unit masks are intermittently provided in the first direction and the second direction perpendicular to the first direction (see Figs. 1 and 2 and related text in Page 2, Paragraph [0028] – Page 4, Paragraph [0056]).  
  
Re Claim 7, as applied to claim 1 above, KO et al. disclose all the claimed limitations including wherein: the cell unit mask has an area that is larger than that of the structural auxiliary mask opening in the first direction and the second direction perpendicular to the first direction (see Figs. 1 and 2 and related text in Page 2, Paragraph [0028] – Page 4, Paragraph [0056]).  
Re Claim 9, as applied to claim 1 above, KO et al. disclose all the claimed limitations including wherein each of the plurality of cell unit masks further includes two or more cell unit couplers at one surface thereof (see Figs. 1 and 2 and related text in Page 2, Paragraph [0028] – Page 4, Paragraph [0056]).  
Re Claim 10, as applied to claim 9 above, KO et al. disclose all the claimed limitations including wherein each of the two or more cell unit couplers is a plurality of welding points which are disposed in parallel, i.e., aligning the frame 100 and mask 200 and mask 300 the first, second and third alignment keys 106 206 406 each other by welding (see Paragraph [0056]).  
Re Claim 11, as applied to claim 9 above, KO et al. disclose all the claimed limitations including wherein each of the two or more cell unit couplers is a first cell unit coupler formed along an end portion of the cell unit mask in a first direction or a second cell unit coupler formed in a second direction perpendicular to the first direction (see Fig. 1 and Paragraphs [0055]-[0056]).  
Re Claim 12, as applied to claim 9 above, KO et al. disclose all the claimed limitations including wherein each of the two or more cell unit couplers includes: LFD-0015-DA1-SE24a first cell unit coupler formed along an end portion of the cell unit mask in a first direction; and a second cell unit coupler formed in a second direction perpendicular to the first direction (see Fig. 1 and Paragraphs [0055]-[0056]).  
  Re Claim 13, KO et al. disclose a full-size mask assembly having a structural auxiliary mask (200) configured with a plurality of shafts in a grid shape to form a plurality of structural auxiliary mask openings (210), the full-size mask assembly comprising: a plurality of cell unit masks (300-1 … 300-10), each of which has a deposition pattern portion at a position facing the structural auxiliary mask opening, and supported by the structural auxiliary mask (200), wherein each of the plurality of cell unit masks is coupled to the structural auxiliary mask (see Figs. 1 and 2 and related text in Page 2, Paragraph [0028] – Page 3, Paragraph [0040]).  
Re Claim 14, as applied to claim 13 above, KO et al. disclose all the claimed limitations including wherein each of the plurality of shafts includes: a first cell unit support configured to support the cell unit mask in a first direction; a second cell unit support configured to support the cell unit mask in a second direction perpendicular to the first direction; and a cell unit spacer having a grid shape between the first cell unit support and the second cell unit support in a state of being spaced a predetermined interval apart and configured to not support the cell unit mask (see Figs. 1 and 2 and related text in Page 2, Paragraph [0028] – Page 4, Paragraph [0056]).  
Re Claim 15, as applied to claim 14 above, KO et al. disclose all the claimed limitations including wherein the plurality of cell unit masks are intermittently provided in the first direction and the second direction perpendicular to the first direction (see Figs. 1 and 2 and related text in Page 2, Paragraph [0028] – Page 4, Paragraph [0056]).  
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over KO et al. (US 2016/0312354).
Re Claim 8, as applied to claim 1 above, KO et al. disclose all the claimed limitations including the deposition pattern portion has a predetermined area that corresponds the structural auxiliary mask opening in the first direction and the second direction perpendicular to the first direction.  
Furthermore, the area of deposition pattern of the cell mask smaller than the area of the auxiliary mask is within the scope of KO et al. disclosure and can be routinely optimized in order to insure the passage of deposition material though the openings of the auxiliary mask. 
Notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization.   Applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure BAI (US 2019/0144986) also discloses similar inventive subject matter.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOK KEBEDE whose telephone number is (571)272-1862. The examiner can normally be reached Monday - Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly N. Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BROOK KEBEDE/
Primary Examiner, Art Unit 2894



/BK/
September 28, 2022